Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a compression device” as described in the specification and in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Coupling members” in claim 1. This term invokes 112(f) because it uses the placeholder “members”; it is modified by functional language: to couple; and it is not modified by any structure in the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification discloses the coupling member as a ring. Examiner will interpret it as such or equivalent thereof.  
“Packing members” in claim 1. This term invokes 112(f) because it uses the placeholder “members”; it is modified by functional language: to pack; and it is not modified by any structure in the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification does not disclose any structure regarding the packing members, which renders this term indefinite, as stated below. 
“Compression device” in claim 1. This term invokes 112(f) because it uses the placeholder “device”; it is modified by functional language: to compress the coupling members; and it is not modified by any structure in the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification does not disclose any structure regarding the compression device, which renders this term indefinite, as stated below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 discloses: “blocking members fitted to both side ends of the tube” in line 10. However, “cylindrical blocking members” have already been disclosed in line 5. It is unclear if the blocking members of line 10 are the same or different than the blocking members of line 5. This renders the claim indefinite.
	Claim 1 discloses: “in a state where the blocking members to which the packing members are fitted are disposed inside the tube” in line 11. It is unclear if this is referring to the “cylindrical blocking members” of line 5 or the “blocking members” of line 10, or if these are in fact the same structure. This renders the claim indefinite. 
	Claim 1 limitations “packing members” and “compression device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of these terms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-4 are indefinite for depending on claim 1. 
	Claim 2 discloses: “wherein each blocking member comprises…” in line 1. It is unclear If this is referring to the “cylindrical blocking member” or the “blocking member”. As stated above, these two terms are indefinite because it is unclear if they are the same or different structure. Therefore, claim 2 is also indefinite. 
	Claim 3 discloses: “wherein the packing members serve to prevent the fire extinguishing agent from leaking to the spaces between the tube and the blocking members through the coupling members compressedly fitted to the tube”. It is unclear If this is referring to the “cylindrical blocking members” or the “blocking members”. As stated above, these two terms are indefinite because it is unclear if they are the same or different structure. Therefore, claim 3 is also indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malovec (U.S. 2021/0220682).
Regarding claim 1, Malovec teaches a small space fire extinguisher (see abstract) comprising: 
a tube (hose 1) open from one side thereof to the other side thereof (tube 1 has two open ends, as seen in Fig 2) and made of a synthetic resin (as disclosed in Par 0011, tube 1 is made out of polyamide, which is a type of synthetic resin) so that a portion thereof bursts by the heat generated when a fire breaks out to allow a fire extinguishing agent (2) accommodated therein to spout (as disclosed in the abstract); 
cylindrical blocking members (defined by screw 4) coupled to both sides of the tube (as seen in Fig 2) to prevent the fire extinguishing agent accommodated in the tube from leaking to the outside (as seen in Fig 2, blocking members 4 block and seal both sides of the tube); 
coupling members (3) located on the outer peripheral surface of the tube (as seen in Fig 3), in a state where packing members (shown below) are fitted to installation grooves (shown below) of blocking member bodies (body of block member 4), and then compressed there against by means of a compression device (the block member 4 is in the shape of  screw that compresses the coupling member 3 when it is screwed onto the tube); and 
blocking members (defined by outer covers placed outside of the tube, as shown below) fitted to both side ends of the tube in a state where the blocking members to which the packing members are fitted are disposed inside the tube (as seen in Figs 1-2, the blocking members are placed on both sides of the tube when the packing members are fitted inside the tube), to prevent the coupling members compressedly fixed to the outer peripheral surface of the tube from being exposed to the outside (blocking members cover the coupling members and prevent the coupling members from being exposed to the outside).  
Regarding claim 2, Malovec teaches the small space fire extinguisher according to claim 1, wherein each blocking member (4) comprises: the blocking member body inserted into one side end or the other side end of the tube (the bodies of blocking members 4 are inserted into both sides of the tube, as seen in Fig 2); a coupling recess (shown below) formed on the center of the blocking member body (body of 4, as seen below) and coupled to the corresponding coupling member (the coupling member 3 is coupled to the recess, as seen below) fitted to the outer peripheral surface of the tube (as seen in Fig 3, the coupling member 3 is fitted to the outer peripheral surface of tube 1) to allow the coupling member to be fixed to the tube by means of the compression device so that the fire extinguishing agent can be prevented from leaking to the outside (as shown below, the coupling member 3 and the blocking member 4 prevent any leaks); and the installation groove formed at the center of the coupling recess of the blocking member body (as shown below).  
Regarding claim 3, Malovec teaches the small space fire extinguisher according to claim 1, wherein the packing members serve to prevent the fire extinguishing agent from leaking to the spaces between the tube and the blocking members through the coupling members compressedly fitted to the tube (as seen in Fig 3 and shown below the packing members serve to seal the ends of the tube and prevent leaks between the blocking member and coupling member, as they are compressed by the blocking member 4 when it is screwed onto the tube).  
Regarding claim 4, Malovec teaches the small space fire extinguisher according to claim 1, wherein each coupling member (3) has the shape of a ring whose diameter is larger than a diameter of the tube (as seen in Fig 3, coupling members 3 are generally of a ring shape and have a diameter that is larger than the outer diameter of the tube 1, since they are placed on the outside of the tube).

    PNG
    media_image1.png
    503
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    488
    370
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Taniguchi et al (U.S. 2016/0193489) and Geyer (U.S. 8,024,849).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752